           Case 2:18-cv-01164-MJP Document 222 Filed 07/22/20 Page 1 of 5




 1                                                    THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    DAVID GOLDSTINE,

 9                                    Plaintiff,
                                                           Case No. 2:18-cv-01164 MJP
10    v.
                                                           STIPULATED MOTION AND ORDER
11    FEDEX FREIGHT, INC.                                  TO CONTINUE THE DEPOSITION
                                                           OF PLAINTIFF DAVID GOLDSTINE
12                                    Defendant.
                                                           NOTE ON MOTION CALENDAR:
13                                                         July 21, 2020

14
             By Order dated March 31, 2020, the Court set the deadline for completion of the
15   deposition of Plaintiff regarding his medical treatment by July 31, 2020. The parties agree that
16   a continuance of deposition of Plaintiff is necessary due to scheduling of the parties. The parties

17   therefore, hereby jointly move to continue the video deposition of Plaintiff David Goldstine

     from July 31, 2020 to August 12, 2020.
18
             STIPULATED & AGREED this 21st day of July, 2020.
19

20                                                  /s/Ada K. Wong
                                                    Ada K. Wong, WSBA #45936
21                                                  AKW LAW, P.C.
                                                    6100 219th St., SW, Suite 480
22                                                  Mountlake Terrace, WA 98043
                                                    Telephone: (206) 259-1259
23                                                  Fax: (855) 925-9529

      STIPULATED MOTION AND [PROPOSED] ORDER TO                                  AKW LAW, P.C.
      CONTINUE THE DEPOSITION OF PLAINTIFF DAVID                                  6100 219th St. SW, Suite 480
      GOLDSTINE - 1                                                              Mountlake Terrace, WA 98043
      Case No. 2:18-cv-01164-MJP                                           Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 222 Filed 07/22/20 Page 2 of 5




 1                                      Email: ada@akw-law.com
                                        Attorney for Plaintiff Goldstine
 2

 3                                      /s/Beth Bloom
                                        Beth Bloom, WSBA # 31702
 4                                      BLOOM LAW PLLC
                                        3827C S Edmunds St
 5                                      Seattle, WA 98118-1729
                                        Telephone: (206) 323-0409
 6                                      Email: bbloom@bloomlawpllc.com
                                        Attorney for Plaintiff Goldstine
 7
                                        /s/Medora A. Marisseau
 8
                                        Medora A. Marisseau, WSBA No. 23114
                                        KARR TUTTLE CAMPBELL
 9
                                        701 Fifth Ave., Ste. 3300
                                        Seattle, WA 98104
10
                                        Phone: (206) 223-1313
                                        Fax: (206) 682-7100
11
                                        Email: mmarisseau@karrtuttle.com
                                        Attorney for Defendant Fedex Freight, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATED MOTION AND [PROPOSED] ORDER TO                      AKW LAW, P.C.
     CONTINUE THE DEPOSITION OF PLAINTIFF DAVID                      6100 219th St. SW, Suite 480
     GOLDSTINE - 2                                                  Mountlake Terrace, WA 98043
     Case No. 2:18-cv-01164-MJP                               Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 222 Filed 07/22/20 Page 3 of 5




 1
                                               ORDER
 2           The Court, having considered the records and files herein and the above stipulation of
 3   the parties, hereby ORDERS that the deadline for the completion of the deposition of Plaintiff,

 4   which is currently set for July 31, 2020, is continued to August 12, 2020.

 5           IT IS SO ORDERED this _22nd__ day ____of July____, 2020.

 6

 7

 8

 9
                                                  A
                                                  Marsha J. Pechman
                                                  United States Senior District Judge
10

11

12
     Presented by:
13
     /s/Ada K. Wong
14   Ada K. Wong, WSBA #45936
     AKW LAW, P.C.
15   6100 219th St., SW, Suite 480
     Mountlake Terrace, WA 98043
16   Telephone: (206) 259-1259
     Fax: (855) 925-9529
17   Email: ada@akw-law.com
     Attorney for Plaintiff Goldstine
18

19   /s/Beth Bloom
     Beth Bloom, WSBA # 31702
20   BLOOM LAW PLLC
     3827C S Edmunds St
21   Seattle, WA 98118-1729
     Telephone: (206) 323-0409
22   Email: bbloom@bloomlawpllc.com
     Attorney for Plaintiff Goldstine
23

      STIPULATED MOTION AND [PROPOSED] ORDER TO                               AKW LAW, P.C.
      CONTINUE THE DEPOSITION OF PLAINTIFF DAVID                               6100 219th St. SW, Suite 480
      GOLDSTINE - 3                                                           Mountlake Terrace, WA 98043
      Case No. 2:18-cv-01164-MJP                                        Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 222 Filed 07/22/20 Page 4 of 5




 1   /s/Medora A. Marisseau
     Medora A. Marisseau, WSBA No. 23114
 2   KARR TUTTLE CAMPBELL
     701 Fifth Ave., Ste. 3300
 3   Seattle, WA 98104
     Phone: (206) 223-1313
 4   Fax: (206) 682-7100
     Email: mmarisseau@karrtuttle.com
 5   Attorney for Defendant Fedex Freight, Inc.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      STIPULATED MOTION AND [PROPOSED] ORDER TO                AKW LAW, P.C.
      CONTINUE THE DEPOSITION OF PLAINTIFF DAVID                6100 219th St. SW, Suite 480
      GOLDSTINE - 4                                            Mountlake Terrace, WA 98043
      Case No. 2:18-cv-01164-MJP                         Tel. (206) 259-1259 / Fax (855) 925-9529
           Case 2:18-cv-01164-MJP Document 222 Filed 07/22/20 Page 5 of 5




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify that on July 22, 2020, I caused to be electronically filed the foregoing

 3   document with the Clerk of the Court using the CM/ECF system, which will send notification

 4   of such filing to the following:

 5             Medora Marisseau
               Brett A. Elliot
 6             Karr Tuttle Campbell
               701 Fifth Avenue, Ste. 3300
 7             Seattle, WA 98104
               E-mail: MMarisseau@karrtuttle.com
 8             E-mail: belliott@karrtuttle.com
               E-mail: jlikit@karrtuttle.com
 9
               Donald H. Snook, TN Bar #21775
10             Sandra C. Isom, CA Bar #157374
               FedEx Freight, Inc.
11             1715 Aaron Brenner Drive, Suite 600
               Memphis, TN 38120
12             E-mail: Donald.snook@fedex.com
               E-mail: Scisom@fedex.com
13             Counsel for Defendant FedEx Freight, Inc.

14             Beth Bloom, WSBA #31702
               Attorney for Plaintiff
15             3827C South Edmunds Street
               Seattle, WA 98118
16             Tel.: (206) 323-0409
               E-mail: bbloom@bloomlawpllc.com
17             Co-counsel for Plaintiff David Goldstine

18

19            I declare under penalty of perjury under the laws of the state of Washington that the
20   foregoing is true and correct.
21   Dated July 22, 2020, at Mountlake Terrace, Washington.
22                                                  /s/ Kaila A. Eckert
                                                    Kaila A. Eckert, Paralegal
23

       STIPULATED MOTION AND [PROPOSED] ORDER TO                                 AKW LAW, P.C.
       CONTINUE THE DEPOSITION OF PLAINTIFF DAVID                                 6100 219th St. SW, Suite 480
       GOLDSTINE - 5                                                             Mountlake Terrace, WA 98043
       Case No. 2:18-cv-01164-MJP                                          Tel. (206) 259-1259 / Fax (855) 925-9529
